 18DECISIONSOF NATIONAL LABOR RELATIONS BOARDSuperiorWarehouse Grocers, Inc.andRobert Te-treaultandLocal 1428,United Food and Com-mercialWorkers InternationalUnion,AFL-CIO. Cases 21-CA-22061, 21-CA-22242, 21-CA-22370, 21-CA-22418, and 21-CA-2255530 October 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONOn 19 June 1985 Administrative Law Judge Wil-liam L. Schmidt issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, SuperiorWarehouse Grocers, Inc., Los Angeles, Covina,and Lynwood, California, its officers,agents, suc-cessors,and assigns,shall take the action set forthin the Order.Frank M. Wagner, Esq.,for the General Counsel.Norman E Jones, Esq. (Jones, Jones, & Jones),of SanSimeon, California, for the Respondent.DECISIONSTATEMENT OF THE CASEWILLIAM L. SCHMIDT, Administrative Law Judge.Thismatter washeard in Los Angeles, California, on 4December 1984. The charge in Case 21-CA-22061 wasfiled by Robert Tetreault on 14 March 1983 and wasamended on6 May 1983.1 On 17 May theRegional Di-rector for Region 21 of the National Labor RelationsBoard(NLRBor Board)issued acomplaint in Case 21-CA-22061 on behalf of the General Counsel of theBoard.Local 1428, United Food and Commercial Work-ers InternationalUnion, AFL-CIO, CLC (Union) filedthe charge in Case 21-CA-22242 on 9 May; that chargewas amendedon 26 May. On 8 July the Regional Direc-tor for Region 21issued anorder consolidating Cases21-CA-22061 and 21-CA-22242,and aconsolidatedamended complaint.On 28 June the Union filed Case 21-CA-22418. On 26 OctobertheRegionalDirector forRegion 21 issuedan amendedorderconsolidatingthe last'Unless specified otherwise,all dates hereafter refer to the 1983 calen-dar year.two cases with the former two cases and an amendedconsolidated complaint.On 7 Septemberthe Union filedCase21-CA-22555which was amended-on 23 Novem-ber.On3December the Regional Director for Region21 issued a second amended order consolidating all ofthe pending cases and a second amended consolidatedcomplaint(complaint),whichconstitutes the operativepleading of the General Counsel in the instant proceed-ing,allegingSuperiorWarehouse Grocers, Inc. (Re-spondent)had engaged in various unfair labor practicesin violation of Section 8(a)(1) and(3) of theNationalLaborRelations Act.The Respondent timely answered all of the GeneralCounsel's complaints,including an answerof 27 Decem-ber to theoperative pleading in this matter.The Re-spondent'sfinal answer admitted certain allegations ofthe complaint and denied others including the allegedunfair labor practices.On the entire record,my observationof thewitnesseswho testified in this matter, and my careful considerationof the timely posthearingbrief filed by theGeneralCounsel, I make the following:FINDINGS OF FACTI.JURISDICTIONThe Respondent, a California corporationengaged inthe retail sale of groceries and sundryitemsatCovinaand Los Angeles, California, derived gross revenues inexcess of $500,000, and purchased and received goodsand supplies valued in excess of $50,000 from supplierslocated outside the State of California in the 12-monthperiod preceding the issuance of the complaint. The Re-spondent admits that it had been at all material times anemployer engaged in commerce or a business affectingcommerce within themeaningof Section 2(2), (6), and(7) of the Act, and I so find. I further find that it wouldeffectuate the purposes of the Act for the Board to assertjurisdiction over the labor dispute described below.II.THELABOR ORGANIZATION INVOLVEDAt the hearing the Respondentamended itsanswer toadmit that the Union has been atall timesmaterial alabororganizationwithin themeaning ofSection 2(5) ofthe Act,and Iso find.III.THEALLEGED UNFAIR LABOR PRACTICESA. IntroductionThis case focuses on conduct on supervisors andagents of Respondent at its Covina, California store be-tween January and August. In addition to that store, Re-spondent operateda similarstore in Los Angeles. TheCovina store ceased operating in November. In March1984,Respondent opened a store in Lynwood, Califor-nia.At the relevant times, James Oh was Respondent'spresident and was believed by employees to be Respond-ent's owner. Between December 1982 and August, theCovina store wasmanaged atone time or another byRonald Simmons, Larry Fellbaum, FrankIngram, and277 NLRB No. 10 SUPERIOR WAREHOUSE GROCERS19Gus Alvarez.2All appear tohave reported directly toMarie Song,known as the "store director"and believedby employees to be a relativeof Oh.In the same periodRobertBluefordwas the assistant store manager atCovina and Michael Toupal was the grocery manager.Sandra Sexton was a frontline manager overseeing thework of 20or so cashiers employed atCovina.Respond-ent admittedthatallof the foregoing individuals weresupervisors and agents.Respondent denied that James Blake, alleged to be afrontlinemanager,was a supervisor.As the evidenceshowsthatBlake was Sexton's predecessor in that posi-tion and that the extent of Sexton'sauthorityclearlyshowsthatshe was a supervisor,and as Simmons testi-fiedwithoutcontradiction that Blake hired and fired em-ployees,I find thatBlake likewise was a supervisor.Curtis Vandeveld,a representativeof the Union, madeeffortsat various times since 1981 to organizethe Covinaemployees.During one period, the Uniondeferred its or-ganizingeffortsfollowing aplea by Oh toallow- a periodof time forthe store to becomea profitableoperation.Oh promised that in return hewould laterdiscuss unionrecognition.The organizing drive appearsto have beenrenewed inearnest in early January.Added impetus to that drivewas providedin earlyMarch byRonald Simmons imme-diatelyfollowing his term as store manager.3A petitionfor an NLRBelection wasfiled inMay butwas later dis-missed following the close oftheCovina store. TheUnion establisheda picket line atthe Covinastore in lateJuly toprotest Respondent's unfair laborpractices.Thepicketing continued through September.B. The Alleged 8(a)(1) ViolationsParagraph 6 of the complaint alleges 32 separate actsbetween Januaryand 2 August by 9 of theRespondent'ssupervisorswhichare alleged as unfairlaborpractices inviolation of Section 8(a)(1) ofthe Actin paragraph 10 ofthe complaint.At the hearing,Respondent amended itsanswer to admit that it engagedin all of the conduct al-leged in complaint paragraph 6 exceptsubparagraph 6(d)which allegesthatJamesOh threatenedemployees withphysical harm if the employeesselected the Union astheir collective-bargaining representative.4However, Re-spondentdid notamend its answer to admit that suchconduct constitutedviolationsof Section8(a)(1) as al-leged in paragraph10.Chronologically, the conduct ad-mitted bythe Respondent is as follows:1.On an unspecified datein January,Ronald Simmonsinterrogated employees concerningtheirunion activitiesand the union activitiesof their fellowemployees.2.On an unspecified date in January, James Blakethreatened employeeswith dischargebecause of theirsupport for the Union.2Although the admitted allegation lists Alvarez'position as frontlinemanager,the testimony shows that Alvarez was the store manger.0 Tetreault's charge alleged discrimination by Respondent against Sim-mons but there is no evidence concerning the circumstances of Simmons'departure as the Covina manager4 In admitting the conduct alleged in complaint pars.6(g) and(h), theRespondent admitted that the agent and supervisor responsible was FrankIngram ratherthan LarryFellbaum as alleged in the complaint3.About 1 February,James Oh engagedin the follow-ing conduct at the Respondent'sCovina facility:threat-ened employeeswithclosure of the business and dis-charge iftheycontinued to engage in union or other pro-tectedconcertedactivities;conveyedto employees thefutility ofseeking union representation;made promises ofmedical insurance benefits in an effort to have employeesabandon their supportof the Union;and solicited em-ployees to engage in surveillanceof their fellowemploy-ees' union acitivities.4.About 12 MarchMichael Toupal engaged inthe fol-lowing conduct atthe Covinastore: created the impres-sion of surveillance of employees'union or otherprotect-ed concerted activities;threatened employees with trans-fer toRespondent'sLosAngeles facility and other re-prisals to induce them to abandon their union and otherprotected concerted activities;and threatened a reduc-tion in hours and other reprisals to induce employees toabandonsupport of the Union.5.About 13 MarchJames Oh engaged in the followingconduct atthe Covina facility:created the impression ofsurveillanceof employeeunionor other protected con-certed activities;interrogated employees about union ac-tivities; threatened closure of the business and dischargeif employees continued to engage in union andother pro-tected concertedactivities;conveyedto employees thefutility ofseeking union representation; solicitedemploy-ees to abandon union support andother protected con-certedactivities;and threatened a reduction in hours andother reprisals because employees had engaged in unionand otherprotectedconcerted activities.6.On an unspecified date in late Marchor early April,Frank Ingram threatened the closureof the Covina facil-ity if employees selectedthe Unionas theircollective-bargaining representative.7.About 31 MaySandra Sexton interrogatedemploy-ees concerning their union activities and the union activi-ties of their fellowemployees.8.On an unspecified date in May, Sandra Sexton, atthe requestof LarryFellbaum,engaged in the surveil-lance ofemployees'union activitiesat the Covinafacili-ty.9.On an unspecified date late May or early June,Frank Ingram threatened employeesat the Covina facili-ty with dischargebecauseof their support for the Union.10.About 16JuneLarry Fellbaumengaged in the fol-lowingconduct at the Covina facility:interrogated em-ployees concerning their union activities;and threatenedemployees with discharge for engaging in union andother protected concertedactivities.11.About20 June JamesOh toldemployeesthat theycould not select the Union as theircollective-bargainingrepresentative.12.About 22June James Oh engaged in the followingconductatRespondent'sCovina facility:threatened em-ployeeswithsurveillance of their union activities; toldemployeesthatRespondentwouldrefuse tobargain withthe Union if itwas selected as the employees'collective-bargaining representative;told employeesthat the Re-spondentwould force the Unionto strike andpicket if itwas selected as the employees'collective-bargaining rep- 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDresentative;made promises of pay raises if employeesabandoned support oftheUnion;and made statementswhichcreated the impression that employees'union orother protected concerted activities were under surveil-lance by Respondent.13.About 22JuneRobertBlueford engaged in the fol-lowing conduct at the Covinafacility: interrogated em-ployees concerning union activities;and promised payraises if employees abandoned their support for theUnion.14.On an unspecified date in June,Respondent estab-lished a medical insurance program to induce employeesto abandonsupport of the Union.15.About 2August Gus Alvarez threatened employ-eeswith unspecified reprisals for engaging in union orother protected concerted activities.As noted above,complaint paragraph 6(d) alleges thatJamesOh threatenedemployees with physical harm iftheyselected the Union as their representative.DanielLopez,an employeeof theRespondentat the Covinastore fromOctober 1982until'18 July 1983,testifiedwithoutcontradiction about a conversationwith Oh on12 Marchin the presence of Marie Song,Mimi Sims, andTom Curtis. Among otherthings,Oh told Lopez that hehad "bought" someone inthe Unionwho informed himthat Lopez hadsigned an authorization card.Accordingto Lopez,Oh "came unglued"and told Lopez that hewanted to choke him and accusedLopez ofslashing histires.Oh continued by saying that if thestore was union-ized Oh wouldclose the store and reopen later with newemployees.Oh told Lopezthathe could not fire him buthe wouldreduceLopez'hours enough toprevent Lopezfrom making a living.Oh alsoasked Lopez to withdrawhis authorization card.Michael LaFond,an employeeatCovina from 4 No-vember 1982 until 10 January,testifiedwithout contra-diction that Oh telephoned him at home in March toadvise thatOh did notwant "your union kind" aroundthe Covinastore.LaFondsaidthat Oh told himthat "ifyour union gets in here,I'll break your neck."Lopez and LaFond impressed me asforthright andcandid witnesseswho made every effort torecount theseand other events to the best of their recollection. In theabsenceof any contradictorytestimony,I credit Lopez'and LaFond's testimony concerning the above incidents.As the evidenceshowsthatOh-in an apparent rage-told Lopezhe would "like to choke" him, and that Ohtold LaFondthat he would break LaFond's neck if theUnion was successful,Ifind the General Counsel hassustained his burden of proving the allegation in com-plaint paragraph 6(d) by a preponderance of the evi-dence.5The conductalleged in paragraph 6 which has beenadmitted by Respondentor which Ihave found to betrue includesa variety ofthreats and promises.That con-duct whichdoes not specifically include threats or prom-isesdid-asshown by thetestimony of Lopez andLaFond recounted above and as shown by the testimonyof other witnesses recounted below in connection with5 In my judgment,the record is void of any basis for inferring thatOh-on either occasion-was speaking metaphorically.the 8(a)(3) allegations-occur in an overall atmosphere ofextreme hostility by Respondent toward employee orga-nizational efforts.In these circumstances,I find that allof the conduct alleged in paragraph 6 would clearly tendto coerce and restrain employees in the exercise of theirSection 7 rights.SeeBlue FlashExpress,109 NLRB 591(1954).Accordingly,Ifind that Respondent violatedSection 8(a)(1) of theAct by all ofthe conduct allegedin complaint paragraph 6.C. The Alleged8(a)(3) ViolationsThe complaint alleges that the Respondent violatedSection 8(a)(3) of the Act by engaging in the followingconduct to discourage union activities: discharging Mi-chaelLaFond on or about 10 January;changing thework hours and the work location of employees Te-treault andLopez on orabout 12 March;constructivelydischarging Tetreault and Lopez on or about 12 Marchand refusing to reinstate them until17.March;issuingwritten warnings to Tetreault and Lopez because theyrefused to accept the changed work hours and transfer ofwork location which was made on 12 March;reducingthe hoursof work ofTetreaultand Lopezbeginning inor about theweek of 27March;issuing awritten warn-ing notice to Tetreaulton 4 April;dischargingTetreaulton or about4 April;making unreasonable work assign-ments, and maintaining unreasonably close observationand supervisionof Lopez'work beginning on or about21 April;demotingLopezon or about 1 May and issuingtwo writtenwarning noticesto Lopez onthe same date;discharging Lopez on 18 July; and discharging KarenPedregon on or about 29 August.The evidence and myconclusions pertaining to each of the employees allegedto have been discriminated against isset forth below.1.Michael LaFonda.The EvidenceAs noted above,LaFond was employed at the Covinafacility from 4 November 1982 until his discharge on 10January 1983.Hired by Oh,LaFond began as a stockerand helper in the Covina deli and frozen food section; helater became the deli and frozen food manager.6 La-Fond's immediate -supervisor was Gary Castle.When hired, Castle advised LaFond that his startingtime would be 6 a.m. This news prompted LaFond toadvise Castle that arrangements for his son's care wouldlikely cause him to be a few minutes late on occasion.Castle assured LaFond that there would be no problemwith that situation and Ingram, too, gave LaFond a simi-lar assurance shortly thereafter. Pertinent also is Ingram'slater assurance that LaFond should not worry about theconsiderable overtime required to keep his department inshape.Ingram instructed LaFond to work as long as nec-essary for that purpose. Subsequent experience showedthat LaFond normally arrived at work between 6:10 and6There is no contention nor evidence that LaFond's position everplaced him outside the Act's protection. There were no other employeesin the deli and frozen food department when LaFond servedas its man-ager. SUPERIOR WAREHOUSE GROCERS6:15 a.m., and that he worked an average of 48 to 56hours per week. In one period commencing in mid-No-vember 1982, LaFond worked 16 consecutive days.At some unspecified time prior to LaFond's discharge,Beny Smith, described by LaFondas a union representa-tive known to him from a prior place of employment,visited the Covina store, told LaFond of his effort to or-ganize the store, and ascertained LaFond's interest insupporting an organizational effort. Later, on 5 January,union representative BrentDenkers visited LaFond'sapartment and LaFond signed a union authorization cardon that occasion.Thereafter, LaFond conversed with five or six storeemployees about the Union, both at the store and else-where. Among those to whom LaFond spoke was FrankGomez, then the Covina grocery manager. LaFond pro-moted the Union to Gomez, but the latter demurredsaying that he was not interested as he "just wanted tohave his job and that was it."On arriving at work between 6:10 and 6:15 a.m. on 10January, LaFond was summoned to the manager's officeby Simmons. When LaFond complied, Castle (who ap-parentlywas already in Simmon's office) advisedLaFond that he had to terminate him. Castle toldLaFond that his discharge was "because of (his] tardi-ness." LaFond protested, reminding Castle of their earli-er conversation when LaFond was assured that therewould be "no problems" on that score. Castle did not re-spond directly; instead Castle told LaFond that Ingramand he had been "told to let [LaFond] go." Before leav-ing LaFond was informed that his paycheck would beavailable later in the day after Oh arrived at the Covinastore.Ingram was present when LaFond returned later inthe day for his paycheck. LaFond pressed Ingram to ex-plain the reason for his discharge and Ingram said that itwas because LaFond had worked too much overtime.That explanation prompted LaFond to recount thereason assigned by Castle and to pressIngramto explainthe inconsistency. Ingram was unable to explain eitherthe inconsistent reasons for LaFond's discharge or hisfailure to warn LaFond against working excessive over-time.' Instead, Ingram told LaFond: "I have to let yougo. I've been told to let you go " Before LaFond depart-ed, Ingram called another employer in an effort to secureemployment for LaFond.LaFond attempted to speak with Oh later that sameday about his discharge but Oh refused saying that hewas too busy.According to Simmons, Ingram instructed him to dis-chargeLaFond.About 2 weeks after LaFond's dis-charge, Simmons said that Ingram also instructed him todischarge Calvin Cooper because-like LaFond-Cooperwas suspected of signing a union card. 8 Purportedly,7No evidence was proffered that the amount of LaFond's overtimeviolated any general store policy or specific directive to him.sThe complaint contains no allegation pertaining to Cooper and noother evidence was adduced concerning the discharge of Cooper, if it oc-curred at all.21Ingram told Simmons: "[G]et rid of J Cooper] the sameway you did Michael LaFond for signing a union card."SylviaMercado, an employee at Covina from April1981 to October, was told by Frontline Manager Blakethat LaFond was fired becuase he was a union organizerand not because of unauthorized overtime.As recounted above, sometime in March, LaFond re-ceived a telephone call at his home from Oh. On this oc-casion Oh asked why LaFond was bothering him andtoldLaFond that he did not want LaFond's "kind"around his store. LaFond asked Oh what he meant byhis "kind" and was told by Oh: "I don't want your kindaround [the store] . . . and if your union gets in here, I'llbreak your neck."Respondent called no witnesses to explain LaFond'sdischarge.b.ConclusionThe preponderance of the evidence supports the con-clusion that LaFond was terminated in violation of Sec-tion 8(a)(3) of the Act.As noted, Castle and Ingram provided LaFond withconflicting and inconsistent reasons for his discharge.Both attempted to evade responsibility for the illogic oftheir explanations to LaFond by asserting that some indi-vidual-never identified-had directed LaFond's termi-nation. This circumstantial evidence supports the conclu-sion that the reason each advanced on the day of La-Fond's discharge was not the true reason for his termina-tion.Simmons uncontradicted admissions regarding In-gram's statements about the reasons for LaFond's dis-charge in connection with Cooper as well as Oh's state-ments to LaFond in March and Blake's statement toMercado lend strong support to the conclusion that La-Fond's discharge was the result of his union activity.Athough no evidence was advanced about the precisemeansby which the Respondent gained knowledge ofLaFond'sunionsympathies, Ingram, Blake, and Oh'spostdischarge statements leave no doubt that the Re-spondent knew of LaFond's sympathies toward theUnion. Having weighed these postdischarge statementstogether with the illogical and inconsistent reasons pro-vided LaFond at the time of his discharge, the timing ofLaFond's discharge, the lack of any explanation as to thereason for LaFond's discharge by the Respondent at thehearing, and the extremeunion animusotherwise demon-strated by the Respondent, I find that the General Coun-sel has sustainedhis burden of proving the 8(a)(3) allega-tion pertaining to LaFond.2.Robert Tetreaulta.The evidence9Tetreault, hired at the Covina store as a stockclerk on10 January, was discharged effective 2 April. Grocery9The events described below are based on Tetreault's testimony. Nocontradictory evidence was offered by Respondent Based on my obser-vation of Tetreault while testifying, I am satisfied there is no reason todiscount his testimony 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDManager Mike Toupal was Tetreault's immediate super-visor at Covina. Prior to 14 March, Tetreault was sched-uled regularly for 40 hours of work per week but hisactual workweek ranged from 40 to 48 hours.Tetreault signed a union card on 9 or 10 March awayfrom the store premises;no one other than the union rep-resentative was present.Thereafter,he attended a unionmeeting conducted by union representatives BrentDenkers and Curtis Vandeveld.10Ronald Simmons,Daniel Lopez, McCloskey Lim, and two other store em-ployees whose names Tetreault could not remember alsoattended.On 12 March Toupal approached Lim and Tetreault attheirwork area and asked to speak with them in themanager's office. In the office, Toupal told the two em-ployees that Oh knew that they had joined the Unionand that Oh had ordered their transfer to the Los Ange-les store to thwart the union effort at Covina. Toupalalso told them that Oh knew that he could not fire themso he(Oh) intended to make conditions so undesirablethat they would not want to stay. Toupal provided addi-tionaldetails saying that when they were transferredtheir hours would be cut and their work would be madeundesirable. Toupal offered to serve as go-between withOh in order to stave off the reported consequences if thetwo employees would agree to retrieve their union cards.Toupal concluded by giving Tetreault his home phonenumber to facilitate a call after Tetreault thought aboutthis proposition."Subsequently, Tetreault learned that Lopez had like-wise been reassigned to the Los Angeles store. StoreManager Fellbaum told Tetreault that the reason for hisreassignment was a labor shortage at the Los Angelesstore.On 13 March Tetreault spoke with Oh at the Covinastore.The two men were alone at the time. When Te-treault asked the reason for his transfer, Oh initially re-peated Fellbaum's explanation that it was due to a laborshortage and denied that it was because Tetreault hadsigned a union card. Nevertheless,Oh asserted that hewas aware that Tetreault had signed a union card. Ohexplained that he had "bought off a few union people" toobtaininformation about "who has cards in the store."Oh also told Tetreault that he would "do anything tokeep [the] store from going union"and that if he becameobligated to bargain with the Union, he would close thestore and fire the employees.Oh told Tetreault that someday he hoped to be in a position to buy unionized storesand to convert them to nonunion stores. Oh explainedthat he would accomplish this object by telling employ-ees that they would have to get withdrawal cards fromthe Union or he would fire them. Oh told Tetreault thatthey were friends before he signed a union card and thathe would have to get it back if he wanted his job at theCovina store and his livelihood. Oh offered to assist Te-treault to retrieve his authorization card.Following theisAs noted before, it is my conclusion(in the section below dealingwith DanielLopez)that this meeting was held on 12 March at approxi-mately 4 30p.m As did Lopez,Tetreault testifiedthat thismeeting washeld on 11 March.ILim's reassignment was not alleged in the complaint nor was it liti-gated.conversation,Oh requested that he work that day atCovina because it was very busy.Over the course of the next day, Tetreault and Lopezmet with union representative Vandeveld and each pre-pared a letter protesting their transfer as unlawful disci-pline to discourage their,support of the Union and stat-ing their refusal to accept the reassignment.Tetreaultand Lopez delivered their respective letter toMarieSong who told them that she would pass it on to Oh.Tetreault then filed the charge in Case 21-CA-22061 al-legingthat theRespondent had discriminated againstLopez,Simmons, andhimself.On 16 March Fellbaum telephoned Tetreault with in-structions to report to the Covina store the followingday.When Tetreaultcomplied,Fellbaum gave him awritten warning(his first) of termination signed by Fell-baum and dated 16 March.The reasons listed for thereprimand were:(1) receiving personal phone calls onMarch 12;(2) failing to report to work as scheduled onMarch 13; and(3) failing to notify the manager "percompany policyper attendance."12At the same time, Fellbaum told Tetreault that "thingswouldn't be very good"for Lopez and himself,and thathe would not be scheduled for as many hours of work ashe had in the past. Between that day and his dischargeon 2 April, Tetreault'sworkweek never exceeded 32hours; frequently it was much less.On 21 March Fellbaum issued Tetreault a second writ-ten warning for being a half hour late for work.There isno evidence pertaining to a reason for Tetreault's tardi-ness on this occasion nor is this warning alleged in thecomplaint.On 26 and 27 March Ingram-inFellbaum'spres-ence-spoke to Tetreault in the Covina manager's office.On this occasion,Ingram complimented Tetreault's workand asked that he transfer to the Los Angeles store asthe frozen food clerk.Ingram guaranteed Tetreault thathisworkweek would increase to 40 and 48 hours, andthat "possibly"hishourly rate would be increased.Ingram did not call for an immediate decision; instead heasked Tetreault to give the proposition some thought.Later in the day, Ingram and Tetreault discussed LosAngeles clerk's position further without a decision onTetreault'spart.Thatevening,ina brief discussionwhich occurred in the parking lot after work,Ingram ad-vised Tetreault to forget the reassignment as the positionhad been filled.On 4 April Tetreault telephoned the store and spokewith a stockclerk who advised Tetreault that his nameappeared on the schedule.Tetreault reported for workbut later learned that the clerk with whom he hadspoken had mistakenly read the previous week's sched-ule.When the current schedule was posted, Tetreaultnoted that he was not listed at all.12 Fellbaum told Tetreault that he would delete the portion of the rep-rimand concerning personal calls after Tetreault advised Fellbaum thatthe only call was from the Los Angeles store informing Tetreault of hiswork schedule there. However, a copy of the written reprimand in evi-dence shows that nothing was done to physically alter the reprimanddocument originally issued SUPERIOR WAREHOUSE GROCERS23Tetreault sought out Fellbaum to discuss the schedule.Fellbaum advised Tetreault that he had been terminated,and provided a third warning and a termination notice.The warning states that Tetreault failed to adhere to theposted schedule by working unauthorized overtime, andthat he failed to correct merchandise prices which hehad mismarked. The termination notice cites the latter asthe "final circumstance leading to separation."Tetreault testified that the overtime occurred a fewdays earlier. At the end of his scheduled work on thatoccasion, Toupal told Tetreault to remain until he fin-ished the stocking work then in progress. When suppliedwith the separation paperwork, Tetreault argued to Fell-baum that the overtime incident had in fact been ap-proved by Toupal. Fellbaum acknowledged to Tetreaultthat he had not discussed the matter with Toupal andthere is no evidence that he did so subsequently. Con-cerning the pricing error, Tetreault argued to Fellbaumthat he was merely doing what Fellbaum had instructedhim to do at the time and that he was not acting con-trary to the instruction. Fellbaum expressed a lack of in-terest in arguing; he told Tetreault that it does not matteras he intended to discharge Tetreault anyway.On 6 April Tetreault filed a first-amended charge al-legingRespondent had discriminated against Lopez,"other employees," and himself. On an unknown date inMay, Respondent reinstated Tetreault with a 25-cent-per-hour increase in pay. Later, Tetreault quit of his own vo-lition.Respondent called no witnesses to explain its reasonsfor discharging Tetreault.b.ConclusionsIfind that the General Counsel has proven the com-plaint allegations to pertaining to Tetreault by prepon-derance of the evidence.The uncontradicted evidence shows that Tetreault'stransfer to the Los Angeles store on 12 March was retri=bution for having signed a union card. Having been toldby Toupal that his hours of work would be reduced andthat the work which was provided would be made unde-sirable so that Tetreault would choose to quit, I find thatTetreault's refusal to accept the reassignment in thesecircumstanceswas fully justified, Toupal's explanationfor these actions leaves no doubt as to the Respondent'sunlawful objective. Tetreault's refusal to present himselfat the Los Angeles store on 13 March is entirely outsidethe realm of insubordination which presupposes at leastan arguably lawful direction not present here. Hence,Tetreault's choice of refusing to accede to the Respond-ent'sunlawful scheme by not appearing for theassign-mentwas tantamount to a constructive discharge as thecomplaintallegesand it follows that the 16 March writ-ten warning to Tetreault for his failure to report to theLos Angeles store is similarly unlawful as the complaintalleges.The General Counsel's uncontradicted evidence showsthat Tetreault's average workweek ranged from 40 to 48hours per week in the period preceding 12 March andthat it was thereafter reduced for reasons explained onlyby Toupal on 12 March. That evidence compels the con-clusionthat Tetreault's reduction in hours was motivatedby Respondent's desire to retaliate against him for hisunion sympathies. This conclusion is strongly reinforcedby the nature of the Respondent's other concurrent con-duct. Accordingly, I find that the Respondent unlawfullyreduced Tetreault's hours of work after his return to theCovina store on 17 March.Tetreault disputed without contradiction the veracityof the allegations contained on his termination notice aswell as the explanation provided to him by Fellbaum onthe date of the discharge. In effect, Tetreault testifiedthat,with respect to the repricing and overtime allega-tions contained in the Respondent's records, he was onlyfollowing instructions given by the Covina managers. Inthis posture, the General Counsel has provided evidencethat the reasons assigned for Tetreault were not truthful.As no witnesses were called by Respondent to contradictTetreault's claim concerning the allegations shown on hisfinalwarning and discharge notice, it is my conclusionthat the information contained on Tetreault's terminationrecords is pretextual.Moreover, when Tetreault con-fronted Fellbaum with the inaccuracy of the overtime al-legation-which was the only claim cited on his termina-tion notice-Fellbaum asserted that "it didn't make anydifference," a response which suggests other reasons ex-isted for Tetreault's termination. As the Respondent, (1)failed to provide evidence which supports the allegationsof its records, (2) exhibited strong union animus, (3) wasaware of Tetreault's union sympathies, and (4) had previ-ously undertaken to punish and to force Tetreault to quitin order to rid itself of a union sympathizer, I find it fairto infer that Tetreault's union sympathies were the soleor principal reason for his termination.Accordingly, I find that the Respondent violated Sec-tion 8(a)(1) and (3) of the Act with respect to Tetreaultas alleged in the complaint.3.Daniel Lopeza.The evidenceLopez was hired as a boxboy at the Covina store inOctober 1982. By March 1983, Lopez had been promot-ed to the position of stockclerk. Lopez typically workedfrom 3 to 9 p.m. and, until March, he averaged 30 to 40hours of work per week.According to Lopez, in October or November, BennySmith, known to him as a former employee of the Re-spondent, approached him in the parking lot to sign aunion authorization card. That card was never producedat the hearing and Lopez asserted that he did not knowwhat happened to it. Thereafter, Lopez heard nothingfurther about a union until attending a union meetingwhich Lopez-like Tetreault-said was on 11 March. Inaddition to those identified by Tetreault as being in at-tendance at this meeting, Lopez recalled that employeesTom Curtis and an individual known to him only asMike were present at the meeting.CurtisVandeveld, the union representative in chargeof the organizational campaign at the Respondent's store,recalled that Lopez signed a union card at the Marchmeeting alluded to in the previous paragraph which washeld at a pizza parlour down the street from the Covina 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDstore.The authorization card executed by Lopez on thisoccasionwas produced in evidence and is dated 12March. In addition, the card bears Vandeveld's dated ini-tialson the reverse side, and a notation of the location inaccord with Vandeveld's usualpractice.Vandeveld's ini-tials are dated 12 March. According to Vandeveld, the12March meeting commenced at approximately 4:30p.m. Vandeveld recalled that Curtis did not sign a unioncard.When cross-examined by Respondent, testimonywas elicited from Vandeveld-without objection-thatCurtis had subsequently admitted to Vandeveld that heprovided Respondent with information about the unionmeetingsin return for a promotion. That testimony wasnever denied.At some unspecified time on 12 March, Lopez re-ceived a telephone call from Bob Blueford informingLopez that he was scheduled the following week on a 3a.m. shift at the Los Angeles store.Apparently concerned about the permanency of thisreassignment,Lopez spoke first with Store DirectorSong, and then with Oh. These conversations, accordingto Lopez, occurred shortly after the telephone call fromBlueford. Oh informed Lopez, contrary to Song's earlieradvice, that the Los Angeles assignment was not perma-nentas it was occasioned by a temporary labor shortageat that store. Nonetheless, the conversation quickly fo-cused on the organizing drive. Oh told Lopez that hewas aware Lopez had signed a union card. Oh assertedthathe became aware of this fact because he had"bought" someone in the Union. Oh asked why Lopezsigned the card and told Lopez to get it back. Oh threat-ened to close the store if it was unionized and to reopenlaterwith nonunion personnel.More immediately, Ohthreatened to cut Lopez' hours to the point where hecould not make a living. In Lopez' words, Oh also"came unglued" and told Lopez that Oh wanted tochoke him and accused Lopez of slashing his tires. Asnoted in subsection B, above, Curtis was present duringLopez' conversation with Oh.As noted in the section dealing with Tetreault's dis-charge, instead of reporting to the Los Angeles store,Lopez-along with Tetreault-prepared a letter refusingthe Los Angeles reassignment and delivered it to Song atthe Covina store, accompanied by Tetreault. Accordingto Lopez, this occurred on the evening of the same dayhe spoke to Song and Oh about his reassignment. On 14March Lopez also accompanied Tetreault to file acharge in Case 21-CA-22061.It is undisputed that on 16 March, Fellbaum tele-phoned Lopez with an instruction to report to theCovina storeat 8 a.m. the following day if he wanted to"salvage" his job.When Lopez reported to work on 17March, Fellbaum spoke to him in the Covina office andgave him a written warning. This warning asserts thatLopez violated store policies by: (1) receiving a personalphone call on 12 March; (2) failing to report to the LosAngeles store on 13 March; and (3) failing to notify themanager of this failure to report. Lopez explained toFellbaum that the telephone call, in fact, was Blueford'scall to him directing him to report to the Los Angelesstore.Hearing this explanation, Fellbaum made a writtennotation on the warning that the phone call was for com-pany business and in this manner apparently excused theinfraction noted on the warning with respect to thephone call. Although it was undisputed that Lopez noti-fied Song in writing of his refusal to report to the LosAngeles store, he did not argue this point with Fellbaumon 17 March.After 17 March Lopez' scheduled hours were reducedto 24 or less per week. In mid-April, he was demotedfrom stockclerk to boxboy.One evening in the middle of April, Oh approachedLopez where he was working in the Covina store andasked why Lopez thought Oh was discriminatingagainsthim. Lopez told Oh that he would not talk to him unlesshe had a witness present. Oh responded by telling Lopezthat he made things "too complicated" for him andwalked away. Lopez testified that after that, Fellbaumand Blueford took an added interest in his work; three orfour times a day one or the other of the managers wouldstand near Lopez and watch him work for extended peri-ods of time.Sandra Sexton, hired at the Covina store in early Aprilas the frontline manager, said she was present at a meet-ing on 20 May during which Oh told an assembledgroup of managers that Lopez was among those whohad "filed suit" against him with the NLRB. Oh threat-ened on this occasion to fire anyone who had anythingto do with the Union and gave Sexton an instruction totake groups of cashiers to lunch in order to "give themhis side of the story."13In late April, Blueford gave Lopez two written warn-ings.The first, signed by Blueford and dated 26 April,warned Lopez for failing to complete his work assign-ment; the second, signed by Fellbaum and dated 28April,warned Lopez for conversing too much withfriends and coworkers. Lopez disputed the bases of bothwarnings at the hearing. He asserted that the former wasoccasioned by his inability to complete his regular workdue to special assignments which Blueford ordered himto perform without regard to the time taken away fromhis regular duties. The latter warning occurred immedi-ately after Fellbaum verbally reprimanded Lopez andEinisMerryweather, another employee, for talking toomuch when Fellbaum intercepted them giving directionsto a customer who had asked about the location of thecoffee stock. Respondent's records disclose that no writ-ten warning was issued to Merryweather.The events leading to Lopez' termination occurred on17 July. As recounted by Lopez, when he arrived atwork, Gus Alvarez, then the Covinamanager, assignedLopez and Lim to the task of cleaning the warehouse. Inthe course of their work, Alvarez opened the warehousedoors to permit the two workers to relocate approxi-mately 10 empty breadracks outside on the receivingdock to facilitate their cleaning work. After the job wasfinished, the breadracks were intentionally left on the re-13 Sexton did not appear at the hearing pursuant to the General Coun-sel's subpoena The findings herein are based on information provided bySexton in affidavits Sexton executed during the General Counsel's investi-gation. Those affidavits were received in evidence pursuant to the stipu-lation of the General Counsel and the Respondent. No objection wasinterposed to the use of Sexton's affidavits SUPERIOR WAREHOUSE GROCERSceiving dock and the doors were locked by Alvarez.Lopez went about other duties. Two or three hourslater,Alvarez returned to the vicinity with a securityguard, opened the receiving doors, and discovered threesmashed (and unsalable) loaves of bread in the racks lo-cated on the receiving dock. It is undisputed that theloaves of bread had not been in the racks when theywere relocated from the warehouse to the receivingdock.When queried by Alvarez, Lopez denied knowinghow the loaves came to be placed in the breadracks onthe receiving dock.When Lopez arrived for work on 18 July, Fellbaum,who apparently had advanced to a position of responsi-bility for both the Los Angeles and Covina stores, askedfor an explanation about the smashed loaves of bread.Again, Lopez denied knowledge of the odd circum-stances.With that, Fellbaum handed Lopez a writtenwarning which stated that Lopez was guilty of mishan-dling company merchandise, willful misconduct, i.e., put-ting bread out the back door, and failing to performwork as required. Lopez declined Fellbaum's invitationto sign the warning. To that Fellbaum replied that it didnot make any difference and then handed Lopez a termi-nation notice which stated essentially the same thing.Lopez also declined Fellbaum's invitation to sign thatdocument and asked for his pay. After Lopez was givencopies of the aforementioned documents and his pay-check, he left and has never been reinstated to his em-ployment with Respondent.Respondent's records disclose no written warning wasissued to Lim over the 17 July incident.Respondent called no witnesses to rebut the GeneralCounsel's case concerning Lopez.b.ConclusionsI find that the General Counsel has proven the allega-,tions of the complaint pertaining to Lopez.Although Lopez testified that he executed a union au-thorization card in October or November 1982 at the re-quest of one Benny Smith, no such card was produced inevidence, and the evidence is insufficient to show thatthe Respondent'smanagersever became aware of thatfact.Nevertheless, the contemporaneous documentary evi-dence prepared in connection with the March events es-tablishes that the phone call reassigning Lopez to theLos Angeles store occurred on 12 March, the same daythat Lopez attended a union meeting and executed whatproportedlywas the second authorization card. 14 Al-though the evidence fails to disclose that the telephonecall reassigning Lopez to the Los Angeles store occurredafter the 12 March union meeting, it is reasonable toinfer that it did and that Respondent did know of Lopez'involvement with the Union at thetime.I have reachedthis conclusion because of the similarity of the Lopez,14 I find that this documentary evidence reliably describes the se-quence of events inasmuch as it was prepared at a time close to theevents in question and when there was no litigation pending which mightprovide a motive to fabricate the documents In particular, the 17 Marchwaling notice refers to the telephone call received by Lopez as havingoccurred on 12 March and Lopez'authorization card as well as Vande-veld's note thereon are both dated 12 March.25Lim, and Tetreaultreassignments, the presence of directevidence on unlawful motive pertaining to Lim and Te-treault, the Curtis link between the 12 March meetingand Respondent's knowledge,the absence of any provenbusiness necessity for the reassignments,and the lack ofany evidence that employees other than those attendingthe meeting were transferred.For these reasons, I con-clude that the evidence establishes that the involuntaryreassignment was motivatedby Lopez'union sympathiesand, like Tetreault, he was justified in refusing to reportto the Los Angeles store as directed. It likewise followsthat the Respondent's warning of 17 March concerninghis failure to report to the Los Angeles store was alsounlawful.The remaining allegations of the General Counsel'scomplaint with respect to Lopez are that the Respondentunlawfully reduced Lopez' workweek after late March,that it made unreasonable work assignments and keptLopez under unreasonably close observation and supervi-sion beginningin late April, that it had demoted Lopezfrom his position as clerk to the position of boxboy on orabout the first of May and issued two unjustified writtenwarningstoLopez, and that it unlawfully dischargedLopez. The evidence supporting these allegations wassimply uncontestedby theRespondent.Clearly,Lopez' uncontradicted testimony establishesthat prior to 17 March he routinely was scheduled for 30to 40 hours of work per week and that following 17March, his schedule was reduced to maximum of 24hours. About a month later Lopez was demoted with noapparent explanation. The Respondent's hostility for theunion sympathizers is spread all across the record andthe evidence is plain that by 17 March, the Respondentwas well aware of Lopez' union sympathies. In these cir-cumstances, I find that the General Counsel has estab-lished a prima facie case that the Respondent discriminat-ed againstLopez by the reduced work schedule and thedemotion.As the Respondent failed to come forwardwith any rebutting evidence, it is my conclusion that byreducing Lopez' workweek and demoting him the Re-spondent violated Section 8(a)(3) of the Act.With respect to the written April warnings, Lopez' un-contradicted testimony establishes that those warningsfollowed closely on the heels of Oh's attempt to conferwithLopez about the discrimination allegation andLopez' adamant refusal to discuss the matter in the ab-sence of a witness. Oh's hostility toward Lopez' activi-ties is also found in Sexton's statements.Lopez' testimo-ny further establishes that the surveillance of his workhad not previously occurred and that both of the writtenwarningswere without justification. Also supporting theRespondent's discriminatory motive with respect to thelatterwrittenwarning inApril is the fact thatMerryweather, the other employee involved, did not re-ceive a written warning. Accordingly, I find that theGeneral Counsel has established a prima facie case withrespect to these allegations of the complaint and, as theRespondent failed to provide any rebutting evidence, it is 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDmy conclusion that the Respondent thereby violated Sec-tion 8(a)(1) and(3) as alleged-115The absence of an explanation of the circumstancessurrounding Lopez' discharge is equally puzzling.Lopez'testimony establishes that he had no knowledge concern-ing the unusual appearance of the unsalable loaves ofbread on the breadrack.There is no evidence that Lim,the other employee associated with Lopez in performingthe cleanup work on 17 July, was questioned or other-wise disciplined with respect to the mishandling of thebread products.As the record stands, the only permissi-ble conclusion is that Lopez was wrongfully accused ofmishandling the unsalable bread products while Lim,who, if he was still a union sympathizer at all, was clear-ly not as persistent as Lopez, was never a focal point ofthe Respondent's investigation of the incident. These cir-cumstances permit the inference-which I have made-that the Respondent'smotive in focusing on Lopez asthe wrongdoer was motivated by its desire to rid itself ofanother union sympathizer.For these reasons, I find thattheGeneral Counsel has established a prima facie casethat the Respondent's discharge of Lopez was unlawfullymotivated.As the Respondent failed to come forwardwith any rebutting evidence,I futher find that the Gen-eral Counsel has established that the Respondent violatedSection 8(a)(3) of the Act by discharging Lopez, as al-leged.4.Karen Pedregona.The evidencePedregon was hired as a checker at the Respondent'sCovina store on 9 November 1982 and worked continu-ously until her discharge on 29 August 1983. From earlyApril until late June 1983, Pedregon's immediate supervi-sor was Sandra Sexton.Pedregon signed a union authorization card on 7March and attended some of the union meetings held ataMoose Lodge in Covina prior to her termination.There is evidence that Pedregon discussed the merits ofthe Union with other employees-primarily checkers-inand about the store.She recalled one occasion when sheoffered to provide union agent Vandeveld with some ofthe checker's names and telephone numbers if they wereinterested in the Union.There is ample evidence that the Respondent wasaware of Pedregon'sunion sympathies.In late April,Sexton told Pedregon that Oh was aware of Pedregon'sinvolvement with the Union and that Oh had expressedbelief that Pedregon has started the organizing effort.Sexton's affidavits show that in May-in the course of ameeting with Oh in which the identity of the union sup-porterswas discussed-Oh expressed the view that"Karen was very much involved in the union."In earlyJune, Fellbaum instructed Sexton to remove Pedregonfrom work in the courtesy booth because of his beliefthat Pedregon was obtaining information about employ-1sThe General Counsel also alleged that these events resulted fromLopez' having given testimony to the Board in support of Case 21-CA-22061As the remedy in either case is the same,I find it unnecessary tofurther conclude that the Respondent's actions violated Sec.8(a)(4) of theActees' schedules and telephone numbers for the Unionwhile working in that position.Immediately prior to Sex-ton's discharge in late June, Fellbaum accused Sexton ofattending a union meeting in the parking lot with Pedre-gon and Lopez. In the first week of August,Pedregonwas assisting another checker during a slow period whenno customers were at her checkout stand.Alvarez ap-proached the two checkers,accused them of conductinga union meeting, and ordered Pedregon to remain at herown register.Later that same day,Alvarez confronted aboxboy named Curt about signing a union card earlierthat day. In the course of exchange between Alvarez andCurt, Curt remarked to Alvarez that Pedregon also wasfor the Union.The day following the incident between Alvarez andCurt, Pedregon was injured in an accident off the Re-spondent's premises.Between 5 August and 29 August,Pedregon was under a doctor's care and regularly pro-vided the Respondent with information concerning hercondition as well as her physician's assessment that sheshould not be engaged in work. On 28 August, Pedregonwas released to return to work and telephoned Alvarezto report that fact.At this time Alvarez informed Pedre-gon that she was laid off due to a lack of business. WhenPedregon reported to the store to collect a prior pay-check, she observed that there were five new cashiers atwork who had not been employed at the store prior toher accident.In addition,approximately 3 weeks prior toPedregon's accident,the Respondent had hired approxi-mately four to six new cashiers.Pedregon visited withMarie Song while at the store and Song informed Pedre-gon that she would not be rehired when business pickedup.Respondent provided no evidence which contradictedPedregon's testimony concerning the new cashiers. Norwas any evidence provided to support the assertion madeto Pedregon by Alvarez that she was being laid off for alack of business.b.ConclusionsI find the General Counsel has established,by a pre-ponderance of the evidence,that Pedregon was laid offbecause of her union activities and sympathies.The General Counsel's prima facie case establishes thatPedregon was an active and known union sympathizer.As previously noted,the Respondent'shostility towardtheUnion and the union sympathizers is repeatedthroughout the record.Pedregon's testimony establishesthat the lack of business reason asserted by Alverez forher layoff is contradicted by the presence of five newcashiers not previously employed at the store before heraccident.These circumstances permit the inference thatPedregon's layoff was due to her union sympathiesrather than any lack of business.As the Respondentfailed to come forward with any rebutting evidence, Ifind that the evidence establishes that Pedregon's layoffresulted from her union activities and sympathies as op-posed to the asserted lack of business reason.Accordingly, I find the Respondent violated Section8(a)(1) and (3) of the Act, as alleged, in connection withPedregon's layoff. SUPERIOR WAREHOUSE GROCERS27IV. THEEFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent's set forth above, oc-curring in connection with its operations described insection 1, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lend to labor disputes burden-ing andobstructing commerce and the free flow of com-merce.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act, engaged in commerce or in anindustry affecting commerce within the meaning of Sec-tion2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By coercively interrogating employees; threateningto discharge employees; threatening to close its Covinastore and terminate employees;promisingemployees payraises and medical benefits and granting medical benefits;soliciting employees to engage in surveillance of employ-ee union activity, threatening to engage in surveillance ofemployee union activity, and creating the impression thatemployee union activitieswere under surveillance;threatening to transfer employees from its Covina storeto its Los Angeles store; threatening hourly paid employ-ees with a reduction in the hours of work;soliciting em-ployees to abandon their support to the Union; tellingemployees they could not select the Union as their repre-sentative; and conveying to employees the impressionthat it would be futile to seek union representation, ad-vising employees it would not bargain with the Union,and telling employees that it would force the Union tostrike and picket-all for the purpose of discouragingemployee support for the Union-theRespondent en-gaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.By discharging, laying off, and refusing to reinstateMichaelLaFond, Robert Tetreault, Daniel Lopez, andKarenPedregon; reassigningRobertTetreaultandDaniel Lopez from its Covina store to its Los Angelesstore; changing and reducing the work hours of RobertTetreault and Daniel Lopez; issuing written warnings toRobert Tetreault on 17 March and 4 April; issuing writ-tenwarnings to Daniel Lopez on 17 March, 28 April(dated 26 and 28 April) and 18 July; giving DanielLopez conflicting working assignments and keeping hiswork under unreasonably close observation and supervi-sion on and after 21 April; and demoting Daniel Lopezfrom stockclerk to boxboy-all for the purpose of dis-couraging membership in, and support of, the Union-the Respondent engaged in unfair labor practices withinthe meaning of Section 8(a)(1) and (3) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving concluded that the Respondent engaged inunfiair labor practices described above, I recommend thatthe Respondent be ordered to cease and desist therefromand to take certain affirmative action designed to effectu-ate the policies of the Act. Having carefully consideredthe extent,the seriousness and the protracted period oftime over which the Respondent engaged in the unfairlabor practices found above, I conclude the Respondent'sconduct has been"egregious"within the meaning ofHickmott Foods,242 NLRB 1357 (1979). Accordingly, itis recommended that the Respondent be, ordered to ceaseand desist from any other interference with employeerights.The General Counsel seeks an affirmative order of fulland immediate reinstatementforTetreault,Lopez,LaFond, and Pedregon at any of its current stores, amake-whole remedy for the aforenamed employees, anexpungement remedy, and a make-whole remedy for Te-treault andLopez forRespondent's action in reducingthe work hours after 17 March. The record shows thatthe Respondent's Covina store was closed in November,that a charge was filed alleging that the Covina storewas closed because of the employee union activity andthat the General Counsel refused to issue a complaintwith respect to that charge. In addition, the recordshows that Tetreault was reinstated at a higher rate ofpay in May at the Covina store. However, the record issilentabout whether any Covina employees were offeredemployment at the Respondent'sLosAngeles store or itsLynwood, California store following the closing theCovina store.In these circumstances,it is recommendedthat the Respondent be ordered to offer immediate andfull reinstatement to LaFond, Lopez,and Pedregon at itsLos Angeles or Lynwood, California stores on the samebasis that Respondent may have offered other Covinastoreemployees employment opportunities at otherstores upon the closing of its Covina store.As Tetreault was reinstated at the Covina store inMay, which he accepted,and later quit, Respondent willnot be required to make an offer of reinstatement to Te-treault.Similarly,itisrecommended that Respondentmake LaFond, Lopez, Pedregon, and Tetreault wholefor any loss of earnings and benefits resulting from thedischarges found unlawful herein. To the extent that it isconcluded in the course of the compliance investigationthat LaFond, Lopez, and Pedregon would have been of-fered an employment opportunity at the Respondent'sLos Angeles or Lynwood stores, the backpay periodshall continue until avalid offerof reinstatement is madeto them; otherwise, the backpay period for LaFond,Lopez,and Pedregon shall terminate as of the date thoseemployees would have been laid off as a consequence ofthe closing of the Covina store.In addition,-it will be recommended that the Respond-ent be ordered to make Lopez and Tetreault whole forthe loss of earnings resulting from the reduction in theirwork hours after 17 March. All backpay shall be com-puted in the manner set forth inF.W. Woolworth Co.,90NLRB 289(1950), and interest shall be added to saidamounts inaccordwithOlympicMedical Corp.,250NLRB 146 (1980), andFlorida Steel Coip.,231NLRB651 (1977).And see generallyIsisPlumbing Co.,13$NLRB 716 (1962). Trust fundreimbursements, if any, 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall be in accord withMerryweather Optical Co., 240NLRB 1213 (1979).It is further recommended that Respondent be orderedto remove from its records any reference to the warningnotices issued to Lopez and Tetreault found unlawfulherein as well as any reference to the discharge ofLaFond, Lopez, Pedregon, and Tetreault.It is further recommended that the Respondent be or-dered to notify LaFond, Lopez, Pedregon, and Tetreaultinwriting that such action has been taken, and that anyevidence of these unlawful warnings and discharges willnot be considered in any future personnel actions affect-ing them.Sterling Sugars,261 NLRB 472 (1982). Finally,it is recommended that the Respondent be ordered topost or mail the attached notice marked "Appendix" inorder to fully inform employees of their rights and theoutcome of this matter. If any of its Covina store em-ployees were reassigned to other locations upon the clos-ing of the Covina store, Respondent will be required topost the notice at the other location. In the event all ofthe Covina store employees were laid off rather than of-fered employment opportunities at its other stores whenthe Covina store closed, then a copy of the attachednotice shall be mailed by the Respondent to the lastknown address of those Covina store employees laid offat the time that store closed.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed16ORDERThe Respondent,SuperiorWarehouse Grocers, Inc.,Los Angeles,Covina, andLynwood,California,itsoffi-cers, agents, successors,and assigns, shall1.Cease and desist from(a)Coercively interrogating employees about their ac-tivitieson behalf of, and sympathies for, Local 1428,United Food and Commercial Workers InternationalUnion,AFL-CIO, CLC.(b)Threatening to discharge employees because oftheir activities on behalf of Local 1428.(c)Threatening to close its store and terminate em-ployees because of their activities on behalf of Local1428.(d) Soliciting employees to engage in, threatening toengage in,and creating the impression that employee ac-tivity on behalf of the Local 1428 is under surveillance.(e)Threatening to transfer employees to another storeand engage in other reprisals because of employee activi-ty on behalf of Local 1428.(f)Threatening hourly paid employees with a reduc-tion in their hours of work because of their activity onbehalf of Local 1428.(g) Soliciting employees to abandon support for Local1428.3 G If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses(h) Conveying to employees the futility of representa-tion by Local 1428, telling employees that they cannotselectLocal 1428 as their representative, advising em-ployees that it will not bargain with Local 1428, and tell-ing employees that it will force Local 1428 to engage ina strike and picketing if employees select Local 1428 astheir representative.(i)Discharging, laying off, and refusing to reinstateemployees because of their activities on behalf of Local1428.(j)Reassigning employees to other stores because oftheir activities on behalf of Local 1428.(k)Changing and reducing work hours of employeesbecause of their activities on behalf of Local 1428.(1) Issuing written warnings to employees because oftheir activities on behalf of Local 1428.(m) Giving employees conflicting work assignmentsand keeping their work under unreasonably close obser-vation and supervision because of their activities onbehalf of Local 1428.(n)Demoting employees because of their activities onbehalf of Local 1428.(o) In any other manner interfering with, restraining,coercing, or discriminating against employees because ofthe exercise of their rights guaranteed in Section 7 of theAct.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)OfferMichael LaFond, Daniel Lopez, and KarenPedregon immediate and full reinstatement in the mannerset forth above in the remedy section.(b)Make Michael LaFond, Daniel Lopez, Karen Pe-dregon, and Robert Tetreault whole for losses they suf-'fered as a result of the discrimination found unlawfulherein in the manner set forth above in the remedy sec-tion.(c)Remove from its records any reference to the un-lawful warnings issued to Daniel Lopez and Robert Te-treault and the discharges of Michael LaFond, DanielLopez,Karen Pedregon, and Robert Tetreault, andnotify the employees in writing that this action has beentaken and that evidence of its unlawful conduct will notbe considered in any future personnel actions involvingthem.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at places of business in Los Angeles and Lyn-wood, California, copies of the attached notice marked"Appendix" if, upon the closing of its Covina store, anyemployees employed at Covina were offered and accept-ed employment opportunities at those stores." 7 Copies of17 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." SUPERIORWAREHOUSE GROCERS29the notice, on forms provided by the Regional DirectorforRegion 21, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutivedaysinconspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any othermaterial.(f)In the event alternate employment opportunitieswere not offered to any employee of the Covina storewhen that store closed, signed copies of the attachednotice shall be mailed by the Respondent to the lastknown address of such employees who were employedat the Covina store immediately prior to its closing.(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a hearing beforean administrativelaw judge atwhich we were provided with the opportunity to presentevidence and argument, the National Labor RelationsBoardconcluded tht we violated the National Labor Re-lationsAct byengagingin certain conduct designed todiscourageemployee support for and activity on behalfof Local 1428, United Food & Commercial WorkersInternationalUnion, AFL-CIO, CLC, when that labororganizationattempted to organize the employees of ourCovina store in 1983. To remedy this matter, the NLRBhas ordered us to post this notice and to comply with itsterms.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT coercively question you about yourunion activities.WE WILL NOT threaten to discharge you to discourageunion activities.WE WILL NOT threaten to close any of our stores andterminate employees in order to discourage union activi-ties.WE WILL NOT promise you payraisesor medical bene-fits or grant any such benefits to dissuade you from en-gaging in unionactivities.WE WILL NOT solicit you to engage in, or threaten toengage in,or create the impression that weare engagingin, surveillance of any of yourunionactivities.WE WILL NOT threaten to transfer you in order to dis-courage your union activities.WE WILL NOT threaten you with the reduction in yourhours of work to discourage your union activities.WE WILL NOT solicit you to abandon your support forany union.WE WILL NOT advise you that: it will be futile to seekunionrepresentation, you may not select a union as yourrepresentative,we will not bargain with any union youmay select, and we will force any union you may selectas your representative to engage in a strike or picketing.WE WILL NOT discharge or lay off any employees inorder to discourage employees fromengaging in unionactivities.WE WILL NOT reassign employees to any other store inorder to discourage your union activities.WE WILL NOT issue written warnings to you in orderto discourage your union activities.WE WILL NOT give you conflicting work assignmentsor keep your work under unreasonably close observationand supervision in order to discourage your union activi-ties.WE WILL NOT demote you in order to discourage yourunionactivities.WE WILL NOT in any other manner interfere with, re-strain,coerce, or discriminate against you in order to dis-courage you from exercising the rights you have underSection 7 of the National Labor Relations Act.WE WILL offer immediate and full reinstatement to Mi-chael LaFond, Daniel Lopez, and Karen Pedregon in themanner directed by the National Labor Relations Board.WE WILL make Michael LaFond, Daniel Lopez,Karen Pedregon, and Robert Tetreault whole, togetherwith interest required by law, for any loss of earningsand benefits they suffered as a consequence of our actionin discharging, laying off, or reducing their hours of em-ployment.WE WILL remove from our records any reference tothewrittenwarnings issued to Daniel Lopez on 17March, 26 and 28 April, and 18 July 1983, the writtenwarnings issued to Robert Tetreault on 17 March and 4April 1983, and to the discharge or layoff of MichaelLaFond, Daniel Lopez, Karen Pedregon, and Robert Te-treault and WE WILL notify those employees in writingthat this action has been taken and that any evidence ofour unlawful conduct against them will not be consid-ered in any future personnel action related to them.SUPERIOR WAREHOUSE GROCERS, INC.